 
EXHIBIT 10.1
 
 
ESSI Payroll & Staffing Services, Inc.
ATME Acquisitions, Inc.
EMTA Holdings, Inc.


LETTER OF INTENT


Agreement Date:  10/17/2008


Seller and Purchasers:
 
    Seller – Shareholders of Easy Staffing Solutions, Inc. (“Seller”)
    Buyer – ATME Acquisitions, Inc., a wholly owned subsidiary of EMTA Holdings,
Inc. (“ATME”)
    Target – Easy Staffing Solutions, Inc. and subsidiaries (“ESSI” or the
“Company”), a Delaware corporation


Price:

 

 
1.
 
Stock exchange under Section 368(B) or 368(C) of the Internal Revenue Code, as
to be determined.
 
2.
 
The exchange of all of the outstanding shares or ESSI for 12,500,000 restricted
shares of EMTA Holdings, Inc., the parent company of ATME Acquisitions, Inc.
 
3.
  Assumption of all debt (subject to audit)   $ 8,900,000    
4.
  Cash payments to Sellers and brokers(a)(b)     1,575,000             $
10,475,000  

 
 
a.
Payable in 4 equal annual installments or at the option of the payee take shares
of EMTA Holdings in lieu of cash payment at a price of 85% of the then current
quoted market price of the stock provided such price is not less than $0.25 per
share.
  b.
To be adjusted for amounts due to and due from shareholders.

 
Other Items:
 
     1.     The Company will enter into an employment agreement with Cliff Blake
as President of the “Employment Entity”.  The agreement will be attached hereto
as Exhibit D.
 
     2.     ATME will assume the existing debt of the ESSI and pay such amounts
as due or earlier if appropriate at the discretion of ATME.  ATME will hold
harmless or indemnify Cliff Blake for any civil liability that may arise from
these obligation.
 
     3.     ESSI will complete the necessary audits for applicable SEC filing,
These would consist of 2 years of audits by a PCAOB qualified auditor,
acceptable to ATME, plus review if any stub periods that are necessary.
 
     4.     Upon execution, the control of the ESSI will immediately transfer
and be the responsibility of ATME Acquisitions, Inc.  Pending the final closing,
neither the Seller, the Company nor ATME Acquisitions will do any action nor
fail to take any action that would diminish the value of the Company.
 
     5.     The Closing is to occur not later than January 15, 2009 or such
other date as the parties may agree.
 

--------------------------------------------------------------------------------


 
     6.     At closing, the Company will exchange up to 250,000 stock options in
ESSI for stock options of EMTA Holdings, Inc. at an exercise price of $0.06 per
share, exercisable for the shorter of 3 years or 30 days after termination of
employment.  Such shares will be free trading upon issue and the options will be
issued to the employees as provided on Exhibit E hereto.
 
Reps and Warranties
 
    I.     Seller hereby represents and warrants as follows:
 
        1.     The Company is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation as set
forth above and has all requisite corporate power and authority to own, lease
and operate its properties and to carry on its business as now conducted.  The
Seller is duly qualified or authorized to do business as a foreign corporation
and is in good standing under the laws of each jurisdiction in which it owns or
leases real property and each other jurisdiction in which the conduct of its
business or the ownership of its properties requires such qualification or
authorization, except where failure to be so qualified would not have a material
adverse effect on the business, assets or financial condition of the Company
taken as a whole (“Material Adverse Effect”).
 
            2.     Seller has all requisite power, authority and legal capacity
to execute and deliver the Agreement, and each other agreement, document, or
instrument or certificate contemplated by the Agreement or to be executed by the
Seller in connection with the consummation of the transactions contemplated by
the Agreement (together with this Agreement, the “Seller Documents”), and to
consummate the transactions contemplated hereby and thereby.  This Agreement has
been, and each of the Seller Documents will be at or prior to the closing of the
transactions contemplated by this agreement (the “Closing”), duly and validly
executed and delivered by the Seller and (assuming the due authorization,
execution and delivery by the other parties hereto and thereto) this Agreement
constitutes, and each of the Seller Documents when so executed and delivered
will constitute, legal, valid and binding obligations of the Seller, enforceable
against the Seller in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
 
            3.     Seller owns the shares to be sold to ATME hereunder, free and
clear of any and all liens, charges or encumbrances or any kind or nature.
 
            4.     The authorized capital stock of the Company consists of
_________ shares of common stock, of which [approximately 8,000,000 shares] are
issued and outstanding all of which are owned by Seller.  All of the shares to
be sold to the ATME are duly authorized, validly issued, fully paid and
non-assessable.  There are no options, warrants or other rights, agreements,
arrangements or commitments of any character relating to the issued or unissued
capital stock of the Company or obligating the Company to issue or sell any
shares of capital stock of or other equity interests in the Company.  There is
no personal liability, and there are no preemptive rights with regard to the
capital stock of the Company, and no right-of-first refusal or similar catch-up
rights with regard to such capital stock. Except for the transactions
contemplated by this Agreement, there are no outstanding contractual obligations
or other commitments or arrangements of the Company to (A) repurchase, redeem or
otherwise acquire any shares (or any interest therein) or (B) to provide funds
to or make any investment (in the form of a loan, capital contribution or
otherwise) in any other entity, or (C) issue or distribute to any person any
capital stock of the Company, or (D) issue or distribute to holders of any of
the capital stock of the Company any evidences of indebtedness or assets of the
Company.  All of the outstanding securities of the Company have been issued and
sold by the Company in full compliance with applicable federal and state
securities laws or an exemption available thereto.
 
2

--------------------------------------------------------------------------------


 
            5.     Neither the execution and delivery by the Seller of this
Agreement and the Seller Documents, the consummation of the transactions
contemplated hereby or thereby, or compliance by the Seller with any of the
provisions hereof or thereof will (i) conflict with, violate, result in the
breach or termination of, or constitute a default under any note, bond,
mortgage, indenture, license, agreement or other instrument or obligation to
which Seller is a party or by which Seller or any of Seller’s properties or
assets is bound; (ii) violate any statute, rule, regulation, order or decree of
any governmental body or authority by which the Seller is bound; or (iii) result
in the creation of any Lien upon the properties or assets of the Company except,
in case of clauses (ii) and (iii) for such violations, breaches or defaults as
would not, individually or in the aggregate, have a Material Adverse Effect.  No
consent, waiver, approval, order, permit or authorization of, or declaration or
filing with, or notification to, any person or governmental body is required on
the part of the Seller in connection with the execution and delivery of this
Agreement or the Seller Documents, or the compliance by the Seller as the case
may be, with any of the provisions hereof or thereof.
 
            6.     The Company has good and marketable title to all of its
assets free and clear of all mortgages, pledges, security interests, charges,
liens, restrictions and encumbrances of any kind whatsoever, except as reflected
on the books of the Company and on the accompanying financial statements. Such
assets include all of the assets and properties held for use by the Company to
conduct its business as presently conducted.  All of the Company’s tangible
assets are in good repair, have been well maintained and are in good operating
condition, do not require any material modifications or repairs, and comply in
all material respects with applicable laws, ordinances and regulations, ordinary
wear and tear excepted.
 
            7.     Unaudited financial statements of the Company for the nine
months ended September 30, 2008, are attached hereto as Exhibit A (collectively,
the “Company Financial Statements”).  The Company Financial Statements were
prepared in accordance with GAAP consistently applied and fairly present the
financial position and results of operations of the Company as of the respective
dates thereof and for the periods covered thereby, all in accordance with
GAAP.  The balance sheets contained in the Company Financial Statements fairly
reflect all liabilities of the Company of the types normally reflected in
balance sheets as of the dates thereof. The Company has elected to eliminate the
footnotes that would normally accompany a full set of financial statements.
 
            8.     (A) Except for tax returns for the fiscal year ended December
31, 2007 (which return is in the process of being prepared and filed), all
federal and state tax returns required to be filed by or on behalf of the
Company have been properly prepared and duly and timely filed with the
appropriate taxing authorities in all jurisdictions in which such tax returns
are required to be filed (after giving effect to any valid extensions of time in
which to make such filings), and all such tax returns were true, complete and
correct in all material respects; (B) all Taxes payable by or on behalf of the
Company or in respect of its income, assets or operations have been fully and
timely paid, and adequate reserves or accruals for taxes have been provided with
respect to any period for which tax returns have not yet been filed or for which
taxes are not yet due and owing; and (C) neither Seller nor the Company has
executed or filed with the Internal Revenue Service (the “IRS”) or any other
taxing authority any agreement, waiver or other document or arrangement
extending or having the effect of extending the period for assessment or
collection of taxes (including, but not limited to, any applicable statute of
limitation), and no power of attorney with respect to any tax matter is
currently in force, except as may identified in Exhibit B, hereto.  “Tax or
taxes” means all federal, state, local, payroll, excise, income or other taxes
or similar governmental charges, fees, levies or assessments.
 
            9.     The Company has complied in all material respects with all
applicable laws, rules and regulations relating to the payment and withholding
of taxes and has duly and timely withheld from employee salaries, wages and
other compensation and has paid over to the appropriate taxing authorities all
amounts required to be so withheld and paid over for all periods under all
laws.  There are no liens as a result of any unpaid taxes upon any of the assets
of the Company.
 
3

--------------------------------------------------------------------------------


 
            10.    Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the Company has (or
will have, at Closing) good and marketable title to that certain real property
(the "Property") situated in the City of Scottsdale, County of Maricopa, State
of Arizona, free and clear of all Liens of any nature whatsoever, except (i)
statutory liens securing payments not yet due (or being conducted in good faith
and for which adequate reserves have been established), (ii) liens for real
property taxes not yet due and payable, (iii) easements, rights of way, and
other similar encumbrances that do not materially affect the use of the
properties or assets subject thereto or affected thereby or otherwise materially
impair business operations at such properties, and (iv) such imperfections or
irregularities of title or liens as do not materially affect the use of the
properties or assets subject thereto or affected thereby or otherwise materially
impair business operations at such.
 
            11.    There is no suit, action, proceeding, investigation, claim or
order pending or, to the knowledge of the Seller, overtly threatened against the
Company (or to the knowledge of the Seller, pending or threatened, against any
of the officers, directors or key employees of the Company with respect to their
business activities on behalf of the Company, or to which the Company is
otherwise a party, which, if adversely determined, would have a Material Adverse
Effect, before any court, or before any governmental department, commission,
board, agency, or instrumentality; nor to the knowledge of the Seller is there
any reasonable basis for any such action, proceeding, or investigation, except
as listed in Exhibit C, hereto.
 
            12.    The Company is in compliance with all federal, state and
local statutes, laws, rules, regulations, orders and ordinances applicable to it
or to the conduct of its business or operations or the use of its properties
(including any leased properties) and assets, except for such non-compliances as
would not, individually or in the aggregate, have a Material Adverse
Effect.  The Company has all governmental permits and approvals from state,
federal or local authorities which are required for it to operate its business,
except for those the absence of which would not, individually or in the
aggregate, have a Material Adverse Effect.
 
            13.    The operations of the Company are in compliance with all
applicable laws promulgated by any governmental entity which prohibit, regulate
or control any hazardous material or hazardous material activity (“Environmental
Laws”) and all permits issued pursuant to Environmental Laws or otherwise and
the Company has obtained all permits required under all applicable Environmental
Laws necessary to operate its business.  The Company has not received any
written communication alleging either or both that it may be in violation of any
Environmental Law, or any permit issued pursuant to Environmental Law, or may
have any liability under any Environmental Law, and there are no investigations
of the business, operations, or currently or previously owned, operated or
leased property of the Company pending or, to the Seller’s knowledge, threatened
which could lead to the imposition of any liability pursuant to Environmental
Law.  The Company is indemnified by each client for which it provides labor
personnel against any environmental or other risks that should be the obligation
of the operating client. To the Seller’s knowledge, there is not located at any
of the properties of the Company any (i) underground storage tanks, (ii)
asbestos-containing material or (iii) equipment containing polychlorinated
biphenyls.
 
            14.    No representation or warranty of the Seller or the Company
contained in this Agreement or in any schedule hereto or in any certificate or
other instrument furnished by the Seller to the Purchaser pursuant to the terms
hereof, taken as a whole, contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading.”


    II.     “Survival of Reps and Warranties and Indemnification” are as
follows:
 
            1.     “All representations and warranties made herein shall survive
the Closing for a period of 6 months, except that the representation made under
paragraph 3 of the section entitled “Reps and Warranties of the Seller” shall
survive the Closing for a period of 18 months.”
 
             2.     The ESSI and the Shareholders will execute the reps and
warranties substantially in the form provided, herein.
 
4

--------------------------------------------------------------------------------


 
             3.     There are no other liabilities direct or contingent that are
not on the books and record of ESSI at September 30, 2008, subject only to
slight variations on balance at close.
 
             4.     Shareholders will deliver the company stock certificates at
closing representing 100% of the issued and outstanding shares of ESSI.
 
 
Agreed:



         
/s/  Cliff Blake
   
/s/  Edmond L. Lonergan
 
Cliff Blake, CEO and major shareholder 
   
Ed Lonergan, Presdient and CEO for EMTA
 
and representing all shareholders of the
   
Holdings, Inc. and ATME Acquisitions, Inc.
  Company        


         
/s/  Cliff Blake
   
 
 
Cliff Blake re: employment
   
 
 
 
   
 
 

 
 
5

--------------------------------------------------------------------------------


 
EXHIXIT A –


[Financial Statements to be provided]


EXHIBIT B –


[Tax Matters to be provided]


Exhibit C –


[Litigation, Pending, Threatened or Possible to be provided]


Exhibit D -


[Employment Agreement to be provided]


Exhibit E –


[Option holders list to be provided]




6

--------------------------------------------------------------------------------

